Citation Nr: 1733132	
Decision Date: 08/15/17    Archive Date: 08/23/17

DOCKET NO.  14-18 962	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona


THE ISSUE

Entitlement to service connection for cause of death.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant 




ATTORNEY FOR THE BOARD

L. Durham, Counsel


INTRODUCTION

The Veteran served on active duty from August 1962 to September 1986.  The appellant is his widow. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a December 2012 rating decision of the VA RO.  

The appellant testified before a Veterans Law Judge (VLJ) at a Travel Board hearing in July 2014 at the Phoenix, Arizona, RO.  A transcript of this hearing has been associated with the claims file. 

In February 2016, the Board denied this claim.  The appellant appealed this decision to the Court of Appeals for Veterans Claims (Court).  In December 2016, the Court vacated the Board decision and remanded the appellant's claim for action consistent with the directives of a joint motion for remand (JMR).  The issue has now been returned to the Board for further consideration.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.






REMAND

Additional development is needed prior to the adjudication of the claim on appeal. 

The appellant asserts that the Veteran's cause of death is ultimately related to in-service exposure to Agent Orange from making trips to the Korean Demilitarized Zone (DMZ) during active duty.  Specifically, the appellant testified at the July 2014 hearing that the Veteran was responsible for the transfer of equipment during service, which required him to make regular trips to the DMZ.  She testified that the Veteran's regular trips to the DMZ took him to a building that was half on the North Korean side and half on the South Korean side.  The Board finds that this issue should be remanded in order to attempt to verify these assertions of in-service exposure to Agent Orange on the DMZ during active duty.

Accordingly, the case is REMANDED for the following action:

1. Ask the United States Army and Joint Service Records Research Center (JSRRC) to verify the assertions that the Veteran made regular trips to a building on the Korean DMZ to transfer equipment as part of his job while serving with the Administrative Services Branch of the United States Army Inventory Management Center from September 23, 1970, to October 22, 1971.  Pertinent daily logs or any other relevant information should be reviewed in order to help verify the assertions.  

Any information JSSRC could provide as to the usual job duties of an Administrative Supervisor serving with the Administrative Services Branch of the United States Army Inventory Management Center would be helpful. 

If the JSRRC finds that the provided information is insufficient to determine whether or not the Veteran served in an area associated with herbicide exposure, the JSRRC Coordinator must prepare a formal finding documenting this fact in accordance with VA's Adjudication Procedure Manual, M21-1, Part IV.ii.1.H.1.m-o.

2. Conduct any additional development deemed necessary.

3. Thereafter, readjudicate the issue on appeal.  If the determination remains unfavorable to the appellant, she and her representative should be provided with a supplemental statement of the case (SSOC) that addresses all relevant actions taken on the claim.  The appellant should be given an opportunity to respond prior to returning the case to the Board for further review.








(CONTINUED ON NEXT PAGE)


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).



